Citation Nr: 1444940	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis, to include as secondary to service-connected lumbar intervertebral disc syndrome with degenerative changes in spondylosis of the dorsal spine, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  Subsequently, in February 2013, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly associated evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2013 Board hearing transcript and VA treatment records dated April 1996 to July 2014, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that the AOJ has only considered VA treatment records dated through November 2009 in the most recent adjudication of the Veteran's claim on appeal in the February 2012 statement of the case.  However, as the Board grants his claim in full herein, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  In a final August 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis. 

2.  Evidence added to the record since the final August 2005 Board decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis.  

3.  Resolving all doubt in the Veteran's favor, cervical spondylosis with C5-6 and C6-7 stenosis is related to his service-connected lumbar intervertebral disc syndrome with degenerative changes in spondylosis of the dorsal spine.  


CONCLUSIONS OF LAW

1.  The August 2005 Board decision that denied service connection for cervical spondylosis with C5-6 and C6-7 stenosis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005) [(2013)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for cervical spondylosis with C5-6 and C6-7 stenosis, as secondary to service-connected lumbar intervertebral disc syndrome with degenerative changes in spondylosis of the dorsal spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the claim for service connection for cervical spondylosis with C5-6 and C6-7 stenosis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

I.  Application to Reopen a Previously Denied Claim

By way of background, VA received the Veteran's original claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis in March 2001.  In an October 2001 rating decision, the RO denied the Veteran's claim, which the Veteran appealed to the Board.  In August 2004, the Board remanded the case to schedule the Veteran for a Board hearing.  Subsequently, in August 2005, the Board denied the Veteran's claim.  The Veteran filed a motion for reconsideration of the Board's decision in September 2005.  However, this motion was denied in March 2006.  

At the time of the August 2005 Board decision, the evidence of record included the Veteran's service treatment records, VA and private treatment records, VA examination reports, and statements from the Veteran.  The Board found that there was no evidence relating the Veteran's cervical disability to service or any service-connected disability.  

A rating decision or Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100.  

In the present case, the August 2005 Board decision was sent to the Veteran, and his right to appeal was explained.  While the Veteran requested reconsideration of the Board decision, this motion was denied in March 2006.  No further communication regarding the issue of his claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis was received until June 2009, when VA received notice that the Veteran wished to reopen such claim.  Therefore, as the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) and reconsideration was denied, the August 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005) [(2013)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the August 2005 Board decision includes VA treatment records from the Atlanta, Georgia, VA Medical Center and related facilities, private treatment records from several healthcare providers, medical opinion letters from Dr. K, and statements and hearing testimony from the Veteran.  Significantly, a January 2013 letter from Dr. K. opines that the Veteran's chronic neck pain is more likely than not connected to his chronic lower back pain.  

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a nexus between the Veteran's cervical spine disorder and his service-connected dorsal spine disability, namely that the service-connected dorsal spine disability caused or is related to the Veteran's claimed cervical spine disorder.  As the claim for service connection for cervical spondylosis with C5-6 and C6-7 stenosis was previously denied based on the absence of a nexus between the Veteran's current disorder and military service or a service-connected disability, and the newly received evidence addresses this nexus, tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for cervical spondylosis with C5-6 and C6-7 stenosis is reopened.  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the present case, the Veteran submitted a letter from a private treating physician, Dr. K., opining that his chronic neck pain is more likely than not connected to his service-connected back disability.  For the below reasons, the Board resolves all doubt in the Veteran's favor and finds that his cervical spondylosis with C5-6 and C6-7 stenosis is related to his service-connected lumbar and dorsal spine disability.  

At the January 2013 hearing, the Veteran testified that he experienced some neck pain in service, which continued to increase after service.  He further noted he had the same problems with his cervical spine as he had with his lumbar spine, which was previously service-connected.  He noted that when raising his arms or moving his neck too far to the left or right, he experienced pain.  He reported complaining about his cervical spine as soon as he was discharged from the military.  He noted that he compensated for his back pain by holding his neck differently when sitting.  

Treatment records from Emory Clinic dated January 2009 noted the Veteran had neck pain for 20 years.  Tenderness to the left C5-6 and C6-7 facet with positive finger reflex and Spurling's was noted.  Impression included cervical spondylosis with myelopathy.  VA treatment records dated January 2010 included MRI evidence of multilevel moderate to severe degenerative disc disease and narrowing of the spinal canal.  More recently, a June 2012 MRI revealed multilevel degenerative disease in the mid-cervical spine, worse at C5-6 and C6-7.  Thus, the Board finds the Veteran has a current disability of the cervical spine, diagnosed as cervical spondylosis with C5-6 and C6-7 stenosis.  

The Veteran was service-connected for lumbar intervertebral disc syndrome with degenerative changes in spondylosis of the dorsal spine in February 1995.  Since that time, the Veteran has complained of cervical spine pain and has alleged that his cervical issues were related to the service-connected disability.  

In an October 1995 VA examination, the Veteran reported neck discomfort dating back to 1990.  In January 2003, the Veteran reported that he did not specifically complain about his upper back in service but did complain to VA right after service.  The Veteran further testified at the January 2013 hearing that he reported neck pain to VA for several years, but nothing was done.  It was not until he obtained a private MRI years later that VA treated his cervical spine disorder.  

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

In the present case, the Veteran is competent to report when his cervical spine symptoms began, and the Board finds his statements have been consistent with the evidence of record and over time, and are thus credible.  The Veteran is not competent, however, to relate his cervical spine disorder to his military service or service-connected lumbar and dorsal spine disability as such is a complex medical question.  Specifically, the question of causation and/or aggravation of a cervical spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, the evidence of record contains conflicting medical opinions with respect to whether the Veteran's cervical spine disorder is related to his military service, or his service-connected lumbar and dorsal spine disability.  Specifically, a September 2004 VA examiner opined that it was less likely than not that the Veteran's cervical spine problem was related to active service.  He further opined that the Veteran's cervical spondylosis with degenerative disc disease was not related to the degenerative spondylosis of the dorsal spine with low back pain syndrome.  Instead, he noted that they were separate entities with one not causing or being a result of the other.  

Conversely, in a January 2013 letter, the Veteran's private treating physician, Dr. K., noted that, based on his 20 years of experience, it was his opinion that the Veteran's chronic neck pain was more likely than not connected to his chronic lower back pain.  Dr. K. explained that the spine is fully connected and that it is extremely common to have problems in both the neck and lower back.  He noted that one may present with symptoms some time prior to the other, but damage has been occurring to both over the same period of time.  

The Board can ascribe greater probative weight to one opinion over another, provided a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the Board finds Dr. K.'s January 2013 opinion is entitled to greater probative weight.  This is because Dr. K. treated the Veteran for many years and was familiar with his condition.  Furthermore, Dr. K. provided a rationale to support his opinion based on his medical experience and the Veteran's medical history.  The September 2004 VA examiner, on the other hand, provided no rationale for the opinion provided and did not account for the Veteran's statements relating to the onset of his cervical spine symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr, supra.  Although the September 2004 examiner reviewed the claims file, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), that review of the claims file is not the determinative factor in assigning probative value.  The Court instead observed the importance of a physician's knowledge of relevant case facts.  Id.  The letter from Dr. K. and the evidence of record reflect first-hand observation of the Veteran over many years and contained a rationale for the opinion provided.  

The Board finds that under the benefit-of-the-doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As the record contains lay testimony and competent, highly probative medical evidence supportive of the Veteran's claim that his cervical spine disorder was caused by his service-connected lumbar and dorsal spine disability, the Board finds that, despite the VA examiner's opinion to the contrary, a state of relative equipoise has been reached.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for cervical spondylosis with C5-6 and C6-7 stenosis, secondary to service-connected lumbar intervertebral disc syndrome with degenerative changes in spondylosis of the dorsal spine, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for spondylosis with C5-6 and C6-7 stenosis is reopened.  

Service connection for spondylosis with C5-6 and C6-7 stenosis is granted.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


